      Case 5:21-cv-01727-EJD Document 13-2 Filed 03/16/21 Page 1 of 6



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   KAREN G. JOHNSON-MCKEWAN (SBN 121570)
     kjohnson-mckewan@orrick.com
 3   NATHAN SHAFFER (SBN 282015)
     nshaffer@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1 415 773 5700
     Facsimile: +1 415 773 5759
 7
     ROBERT L. URIARTE (SBN 258274)
 8   ruriarte@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 9   1000 Marsh Road
     MENLO PARK, CA 94021
10   Telephone: +1 650 614 7400
     Facsimile: +1 650 614 7401
11
     Attorneys for Defendant
12   RingCentral, Inc.

13                              UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15

16   ZOOM VIDEO COMMUNICATIONS, INC.,         Case No. 4:21-cv-01727-DMR

17                Plaintiff,                  DECLARATION OF TIFFANY WAN IN
                                              SUPPORT OF RINGCENTRAL’S
18         v.                                 ADMINISTRATIVE MOTION TO SEAL

19   RINGCENTRAL, INC.,

20                Defendant.

21

22   RINGCENTRAL, INC.,

23                Counterclaimant,

24         v.

25   ZOOM VIDEO COMMUNICATIONS, INC.

26                Counterdefendant.

27

28

                                                                             WAN DECL.
                                                                       4:21-CV-01727-DMR
       Case 5:21-cv-01727-EJD Document 13-2 Filed 03/16/21 Page 2 of 6



 1             I, Tiffany Wan, declare and state as follows:

 2             1.     I am an attorney employed by RingCentral, Inc. (“RingCentral”). My current title

 3   is Intellectual Property Counsel. I am familiar with RingCentral’s policies and business practices,

 4   including what information RingCentral considers confidential and does not disclose to the

 5   public.

 6             2.     I submit this declaration pursuant to Civil Local Rule 79-5 in connection with c

 7   (the “Motion”). I have personal knowledge of the facts set forth herein, and if called upon as a

 8   witness, I could testify to them competently under oath.

 9             3.     I have reviewed RingCentral’s Motion and supporting materials, including the
10   exhibits reflecting the information RingCentral seeks to seal.

11             4.     RingCentral’s licensing and pricing negotiations with other parties is considered

12   commercially sensitive and is treated as confidential within RingCentral. Specific pricing,

13   royalty, deal terms, and revenue information is not disclosed publicly and RingCentral and

14   restricts knowledge of this information within RingCentral to a subset of persons who need this

15   information for their business operations.

16             5.     Disclosure of such information to the public and to RingCentral’s competitors

17   would harm RingCentral. This harm may include, among other things, an adverse impact on

18   RingCentral’s ability to negotiate licenses for its products because other RingCentral partners

19   may use such information as leverage against RingCentral during negotiations. RingCentral’s
20   competitors could use this information to undercut RingCentral’s pricing or deal terms and obtain

21   an unfair competitive advantage.

22             6.     Ringcentral, Inc.’s Ex Parte Motion For (1) Temporary Restraining Order and (2)

23   Order To Show Cause Re Preliminary Injunction; Memorandum Of Points And Authorities In

24   Support Thereof contains a confidential deal term consisting of the termination date of the SAA

25   between Zoom and RingCentral. RingCentral considers the date to be a proprietary deal term

26   that, if publicly known, its competitors and vendors could use to gain an unfair advantage or use

27   against RingCentral in negotiations. The date, or information from which the date can be derived

28   is in the following portions of the document:

                                                                                              WAN DECL.
                                                                                        4:21-CV-01727-DMR
       Case 5:21-cv-01727-EJD Document 13-2 Filed 03/16/21 Page 3 of 6



 1                  The highlighted text at:

 2                      o    page 1, lines 11, 21;

 3                      o page 2, line 19;

 4                      o page 3, lines 23–29;

 5                      o page 4, lines 1–5, 10;

 6                      o page 5, lines 2–3;

 7                      o page 6, line 19;

 8                      o page 9, line 5;

 9                      o page 10, lines 3–6;
10                      o page 11, lines 10, 18–19.

11          7.       The Makagon Declaration includes the termination date for the SAA, which

12   RingCentral considers to be a confidential and proprietary deal term that does not disclose

13   publicly. The date is the last date that appears in paragraph 11 at page 4, line 28–page 5, line 1.

14          8.       Exhibit 1 to the Makagon Declaration consists of the contract between RingCentral

15   and Zoom and its nine amendments (the “SAA”). The unredacted copy of the SAA includes

16   financially sensitive information including licensing terms and pricing terms that RingCentral

17   considers to be proprietary and confidential as follows:

18                  The highlighted text on page 10

19                  The highlighted text on page 13
20                  The highlighted text on page 20

21                  The highlighted text on page 21

22                  The highlighted text on page 22

23                  The highlighted text on page 31

24                  The highlighted text on page 32

25                  The highlighted text on page 33

26                  The highlighted text on page 34

27                  The highlighted text on page 37

28                  The highlighted text on page 38

                                                                                              WAN DECL.
                                                       -3-                             4:21-CV-01727-DMR
      Case 5:21-cv-01727-EJD Document 13-2 Filed 03/16/21 Page 4 of 6



 1                  The highlighted text on page 39

 2                  The highlighted text on page 40

 3                  The highlighted text on page 41

 4                  The highlighted text on page 48

 5                  The highlighted text on page 49

 6                  The highlighted text on page 60

 7                  The highlighted text on page 61

 8                  The highlighted text on page 63

 9                  The highlighted text on page 64
10                  The highlighted text on page 65

11                  The highlighted text on page 66

12                  The highlighted text on page 67

13                  The highlighted text on page 68

14                  The highlighted text on page 69

15                  The highlighted text on page 76

16                  The highlighted text on page 77

17                  The highlighted text on page 78

18                  The highlighted text on page 79

19                  The highlighted text on page 81
20                  The highlighted text on page 85

21                  The highlighted text on page 86

22                  The highlighted text on page 87

23                  The highlighted text on page 88

24                  The highlighted text on page 96

25                  The highlighted text on page 97

26          9.       RingCentral’s Counterclaims Against Zoom Video Communications, Inc. reflects

27   licensing terms from the SAA that RingCentral considers to be proprietary and confidential as

28   follows:

                                                                                           WAN DECL.
                                                       -4-                          4:21-CV-01727-DMR
          Case 5:21-cv-01727-EJD Document 13-2 Filed 03/16/21 Page 5 of 6



 1                    The highlighted text in ¶ 8

 2                    The highlighted text in ¶ 12

 3                    The highlighted text in ¶ 16

 4                    The highlighted text in ¶ 17

 5                    The highlighted text in ¶ 27

 6                    The highlighted text in ¶ 30

 7                    The highlighted text in ¶ 41

 8                    The highlighted text in ¶ 46.

 9
10   //

11   //

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                                              WAN DECL.
                                                      -5-              4:21-CV-01727-DMR
       Case 5:21-cv-01727-EJD Document 13-2 Filed 03/16/21 Page 6 of 6



 1            I declare under penalty of perjury under the laws of the State of California and the United

 2   States of America that the foregoing is true and correct to the best of my knowledge.

 3            Executed this 15th day of March, 2021, at Hayward, California.

 4

 5                                                                         Tiffany Wan
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     4134-1735-2748                                                                             XX DECL.
                                                      -6-                              4:21-CV-01727-DMR
